Beatty, C. J.,
with whom concurred Van Fleet, J., dissented from the order denying a hearing in Bank, and filed the following opinion on the 26th of July, 1894:
I dissent from the order denying a rehearing of this cause, and from the judgment of the Department. The district court had jurisdiction to hear exceptions to the Mathewson survey, and to confirm it, independent of the act of Congress of 1860. It had this jurisdiction by virtue of the fact that the decree confirming the grant was its own decree, and not, as in the case of United States v. Sepulveda, 1 Wall. 104, the decree of the land commission. This case also differs from the Sepulveda casein the important fact that the grant was not a floating grant within extensive and indefinite boundaries, but was a grant of a tract with specific boundaries, and, therefore, peculiarly and appropriately subject to definite location by the court according to the doctrine of United States v. Fossatt, 21 How. 445, and the cases therein cited. The Fossatt case was cited in the Sepulveda case, and so far from overruling it, the court took especial pains to set forth the distinction upon which they held that in the Sepulveda case the district court could acquire jurisdiction to correct the survey only under the act of 1860.
I think the judgment of the superior court should have been reversed.